UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-8703 Dreyfus High Yield Strategies Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: 12/31/12 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus High Yield Strategies Fund December 31, 2012 (Unaudited) Coupon Maturity Principal Bonds and Notes136.0% Rate (%) Date Amount ($) a Value ($) Casinos7.7% Ameristar Casinos, Gtd. Notes 7.50 4/15/21 1,695,000 b 1,845,431 Boyd Acquisition, Gtd. Notes 8.38 2/15/18 770,000 b,c 804,650 Boyd Gaming, Gtd. Notes 9.00 7/1/20 1,975,000 b,c 1,955,250 Caesars Entertainment Operating, Scd. Notes 10.00 12/15/18 4,450,000 b 2,970,375 Caesars Entertainment Operating, Sr. Scd. Notes 11.25 6/1/17 1,850,000 b 1,991,063 MGM Resorts International, Gtd. Notes 10.00 11/1/16 2,525,000 b 2,935,313 MGM Resorts International, Gtd. Notes 11.38 3/1/18 3,780,000 b 4,592,700 Penn National Gaming, Sr. Sub. Notes 8.75 8/15/19 2,580,000 b 2,954,100 Pinnacle Entertainment, Gtd. Notes 8.75 5/15/20 1,095,000 b 1,188,075 Scientific Games International, Gtd. Notes 9.25 6/15/19 900,000 b 1,005,750 Consumer Discretionary22.4% Allbritton Communications, Sr. Unscd. Notes 8.00 5/15/18 1,855,000 b 2,021,950 AMC Networks, Gtd. Notes 7.75 7/15/21 1,215,000 b 1,397,250 Brookfield Residential Properties, Gtd. Notes 6.50 12/15/20 1,315,000 c 1,354,450 Cablevision Systems, Sr. Unscd. Notes 8.63 9/15/17 1,775,000 b 2,078,969 CDR DB Sub, Sr. Unscd. Notes 7.75 10/15/20 345,000 c 345,862 Cequel Communications Holdings, Sr. Unscd. Notes 6.38 9/15/20 605,000 c 632,981 Chrysler Group, Scd. Notes 8.25 6/15/21 2,710,000 b 2,994,550 Cirsa Funding Luxembourg, Gtd. Notes EUR 8.75 5/15/18 395,000 522,687 Clear Channel Communications, Sr. Scd. Notes 9.00 12/15/19 1,515,000 c 1,393,800 Clear Channel Communications, Gtd. Notes 10.75 8/1/16 670,000 509,200 Clear Channel Worldwide Holdings, Gtd. Notes 6.50 11/15/22 375,000 c 387,187 Clear Channel Worldwide Holdings, Gtd. Notes 6.50 11/15/22 765,000 c 797,512 Cumulus Media Holdings, Gtd. Notes 7.75 5/1/19 1,765,000 b 1,742,937 Entravision Communications, Sr. Scd. Notes 8.75 8/1/17 548,000 b 597,320 Ferrellgas, Sr. Unscd. Notes 9.13 10/1/17 1,135,000 b 1,234,312 Goodyear Tire & Rubber, Gtd. Notes 8.25 8/15/20 1,450,000 b 1,598,625 Hillman Group, Gtd. Notes 10.88 6/1/18 2,050,000 b 2,214,000 Host Hotels & Resorts, Gtd. Notes 9.00 5/15/17 1,775,000 b 1,908,125 J Crew Group, Gtd. Notes 8.13 3/1/19 1,355,000 b 1,439,688 Lear, Gtd. Notes 8.13 3/15/20 620,000 b 702,150 Nexstar Broadcasting, Gtd. Notes 6.88 11/15/20 1,200,000 c 1,237,500 Nexstar/Mission Broadcasting, Scd. Notes 8.88 4/15/17 220,000 b 242,550 Ono Finance II, Gtd. Notes 10.88 7/15/19 1,370,000 c 1,315,200 Quebecor Media, Sr. Unscd. Notes 7.75 3/15/16 1,099,000 b 1,129,222 Rite Aid, Gtd. Notes 9.50 6/15/17 2,920,000 b 3,062,350 Rite Aid, Scd. Notes 10.38 7/15/16 1,935,000 b 2,055,938 Royal Caribbean Cruises, Sr. Unscd. Notes 5.25 11/15/22 835,000 887,188 Salem Communications, Scd. Notes 9.63 12/15/16 4,730,000 b 5,262,125 Schaeffler Finance, Sr. Scd. Notes 7.75 2/15/17 390,000 b,c 434,850 Schaeffler Finance, Sr. Scd. Notes 8.50 2/15/19 1,850,000 b,c 2,099,750 Silver II Borrower/Silver II US Holdings, Sr. Unscd. Notes 7.75 12/15/20 1,265,000 c 1,315,600 Sinclair Television Group, Scd. Notes 9.25 11/1/17 1,945,000 b,c 2,149,225 Shea Homes Funding, Sr. Scd. Notes 8.63 5/15/19 3,200,000 b 3,552,000 Standard Pacific, Gtd. Notes 8.38 5/15/18 2,025,000 b 2,359,125 Taylor Morrison Communities/Monarch Communities, Gtd. Notes 7.75 4/15/20 1,885,000 b,c 2,007,525 Taylor Morrison Communities/Monarch Communities, Gtd. Notes 7.75 4/15/20 440,000 c 468,600 Tomkins, Scd. Notes 9.00 10/1/18 1,238,000 b,d 1,392,750 UCI International, Gtd. Notes 8.63 2/15/19 2,785,000 b 2,774,556 Unitymedia Hessen & Co., Sr. Scd. Notes 7.50 3/15/19 1,870,000 b,c 2,066,350 Unitymedia Kabel, Gtd. Notes EUR 9.63 12/1/19 1,310,000 1,944,423 William Lyon Homes, Gtd. Notes 8.50 11/15/20 980,000 c 1,024,100 Consumer Staples2.3% Albea Beauty Holdings, Sr. Scd. Notes 8.38 11/1/19 1,690,000 c 1,791,400 Michael Foods Group, Gtd. Notes 9.75 7/15/18 2,898,000 b 3,216,780 Post Holdings, Gtd. Notes 7.38 2/15/22 1,530,000 b,c 1,683,956 Energy10.9% Alpha Natural Resources, Gtd. Notes 9.75 4/15/18 1,830,000 1,985,550 American Petroleum Tankers Parent, Sr. Scd. Notes 10.25 5/1/15 2,159,000 b 2,266,950 Antero Resources Finance, Gtd. Notes 9.38 12/1/17 3,505,000 b 3,864,262 Aurora USA Oil & Gas, Gtd. Notes 9.88 2/15/17 1,915,000 b,c 2,058,625 Chesapeake Energy, Gtd. Notes 9.50 2/15/15 3,185,000 b 3,614,975 EP Energy Finance, Sr. Unscd. Notes 9.38 5/1/20 2,200,000 b 2,491,500 EP Energy/Everest Acquisition Finance, Gtd. Notes 7.75 9/1/22 320,000 b 340,800 Halcon Resources, Gtd. Notes 8.88 5/15/21 265,000 c 282,225 Halcon Resources, Gtd. Notes 9.75 7/15/20 1,570,000 b,c 1,703,450 Inergy Midstream/NRGM Finance, Gtd. Notes 6.00 12/15/20 400,000 c 414,000 Kodiak Oil & Gas, Gtd. Notes 8.13 12/1/19 1,765,000 b 1,954,738 Murray Energy, Scd. Notes 10.25 10/15/15 205,000 b,c 199,875 Northern Oil and Gas, Gtd. Notes 8.00 6/1/20 1,955,000 b 2,003,875 Offshore Group Investment, Sr. Scd. Notes 7.50 11/1/19 1,805,000 c 1,832,075 Offshore Group Investment, Sr. Scd. Notes 11.50 8/1/15 2,061,000 b 2,251,643 Trinidad Drilling, Sr. Unscd. Notes 7.88 1/15/19 2,060,000 b,c 2,199,050 Welltec, Sr. Scd. Notes 8.00 2/1/19 1,990,000 b,c 2,119,350 Entertainment & Gaming2.2% AMC Entertaiment, Gtd. Notes 9.75 12/1/20 3,715,000 b 4,309,400 Regal Entertainment Group, Gtd. Notes 9.13 8/15/18 1,850,000 b 2,072,000 Financial14.6% Ally Financial, Gtd. Notes 7.50 9/15/20 1,410,000 b 1,707,862 Ally Financial, Gtd. Notes 8.00 11/1/31 1,840,000 b 2,339,100 A-S Co-Issuer Subsidiary/A-S Merger Sub, Sr. Unscd. Notes 7.88 12/15/20 200,000 c 201,000 Boparan Finance, Gtd. Notes EUR 9.75 4/30/18 1,530,000 2,284,095 Hub International, Gtd. Notes 8.13 10/15/18 2,250,000 c 2,317,500 Icahn Enterprises Finance, Gtd. Notes 8.00 1/15/18 4,465,000 b 4,816,619 Interactive Data, Gtd. Notes 10.25 8/1/18 1,580,000 b 1,779,475 International Lease Finance, Sr. Unscd. Notes 8.25 12/15/20 3,195,000 b 3,818,025 International Lease Finance, Sr. Unscd. Notes 8.63 9/15/15 1,155,000 b,d 1,302,263 International Lease Finance, Sr. Unscd. Notes 8.88 9/1/17 1,675,000 b 1,976,634 Lloyds TSB Bank Sub. Notes EUR 11.88 12/16/21 690,000 d 1,147,562 Lloyds TSB Bank, Sub. Notes GBP 10.75 12/16/21 2,385,000 d 4,634,670 Nuveen Investments, Sr. Unscd. Notes 9.50 10/15/20 1,790,000 c 1,790,000 Odeon & UCI Finco, Sr. Scd. Notes GBP 9.00 8/1/18 950,000 1,624,255 Onex USI Acquisition, Sr. Unscd. Notes 7.75 1/15/21 2,355,000 c 2,331,450 ROC Finance, Scd. Notes 12.13 9/1/18 1,550,000 b,c 1,798,000 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 1,915,000 d 2,258,511 SLM, Sr. Unscd. Notes 8.00 3/25/20 940,000 b 1,078,650 SLM, Sr. Unscd. Notes 8.45 6/15/18 2,675,000 b 3,143,125 Health Care5.7% Accellent, Gtd. Notes 10.00 11/1/17 1,235,000 b 1,021,962 American Renal Associates Holdings, Sr. Unscd. Notes 9.75 3/1/16 1,124,171 b 1,191,621 American Renal Holdings, Sr. Scd. Notes 8.38 5/15/18 985,000 b 1,041,637 CDRT Holding, Sr. Notes 9.25 10/1/17 1,350,000 c 1,383,750 HCA Holdings, Sr. Unscd. Notes 6.25 2/15/21 465,000 477,787 HCA Holdings, Sr. Unscd. Notes 7.75 5/15/21 5,250,000 b 5,722,500 IASIS Healthcare, Gtd. Notes 8.38 5/15/19 1,055,000 b 1,002,250 Physio-Control International, Sr. Scd. Notes 9.88 1/15/19 1,285,000 b,c 1,416,713 STHI Holding, Scd. Notes 8.00 3/15/18 840,000 b,c 913,500 Tenet Healthcare, Sr. Scd. Notes 8.88 7/1/19 195,000 b 219,375 Tenet Heathcare, Sr. Scd. Notes 10.00 5/1/18 398,000 b 454,715 United Surgical Partners International, Gtd. Notes 9.00 4/1/20 1,425,000 b 1,588,875 Industrial19.4% ADS Waste Holdings, Sr. Unscd. Notes 8.25 10/1/20 1,355,000 c 1,429,525 Algeco Scotsman Global Finance, Sr. Scd. Notes 8.50 10/15/18 820,000 c 852,800 Algeco Scotsman Global Finance, Gtd. Notes 10.75 10/15/19 1,025,000 c 1,014,750 Ainsworth Lumber, Sr. Scd. Notes 7.50 12/15/17 480,000 c 504,600 ARAMARK Holdings, Sr. Unscd. Notes 8.63 5/1/16 2,055,000 b,c 2,108,964 Brickman Group Holdings, Sr. Notes 9.13 11/1/18 2,695,000 b,c 2,836,487 Casella Waste Systems, Gtd. Notes 7.75 2/15/19 3,235,000 b 3,089,425 Cemex SAB de CV, Sr. Scd. Notes 9.50 6/15/18 620,000 c 695,950 Cenveo, Scd. Notes 8.88 2/1/18 305,000 b 291,275 Ceridian, Sr. Scd. Notes 8.88 7/15/19 700,000 b,c 763,000 Ceridian, Gtd. Notes 11.25 11/15/15 473,000 b,d 475,365 Ceridian, Gtd. Notes 12.25 11/15/15 1,488,150 b 1,499,311 Emergency Medical Services, Gtd. Notes 8.13 6/1/19 975,000 b 1,075,547 Garda World Security, Sr. Unscd. Notes 9.75 3/15/17 2,000,000 b,c 2,115,000 Good Sam Enterprises, Sr. Scd. Notes 11.50 12/1/16 1,790,000 b 1,924,250 Interline Brands, Sr. Unscd. Notes 10.00 11/15/18 2,420,000 b,c 2,637,800 Kratos Defense & Security Solutions, Sr. Scd. Notes 10.00 6/1/17 1,965,000 b 2,166,413 Manitowoc, Gtd. Notes 8.50 11/1/20 3,100,000 b 3,495,250 Manitowoc, Gtd. Notes 9.50 2/15/18 900,000 1,005,750 Marquette Transportation Finance, Scd. Notes 10.88 1/15/17 2,940,000 b 3,072,300 Mobile Mini, Gtd. Notes 7.88 12/1/20 2,460,000 b 2,712,150 Navios Maritime Acquisition, Sr. Scd. Notes 8.63 11/1/17 850,000 b 801,125 Navios Maritime Holdings, Gtd. Notes 8.13 2/15/19 1,500,000 b 1,312,500 Navios Maritime Holdings, Sr. Scd. Notes 8.88 11/1/17 910,000 b 912,275 Navios South American Logistics, Gtd. Notes 9.25 4/15/19 1,180,000 b 1,163,775 Nortek, Gtd. Notes 8.50 4/15/21 230,000 256,450 Nortek, Gtd. Notes 8.50 4/15/21 1,340,000 c 1,490,750 Obrascon Huarte Lain, Sr. Unscd. Notes EUR 8.75 3/15/18 735,000 1,064,760 Ply Gem Industries, Sr. Scd. Notes 8.25 2/15/18 795,000 b 862,575 RBS Global/Rexnord, Gtd. Notes 8.50 5/1/18 2,395,000 b 2,607,556 Reliance Intermediate Holdings, Sr. Scd. Notes 9.50 12/15/19 2,515,000 b,c 2,867,100 Roofing Supply Group, Gtd. Notes 10.00 6/1/20 1,250,000 b,c 1,406,250 ServiceMaster, Gtd. Notes 8.00 2/15/20 375,000 b 392,813 TransUnion Holding, Sr. Unscd. Notes 9.63 6/15/18 1,015,000 b 1,078,438 United Rentals North America, Gtd. Notes 8.38 9/15/20 1,900,000 b 2,113,750 United Rentals North America, Gtd. Notes 9.25 12/15/19 1,675,000 b 1,917,875 Information Technology6.2% CDW Finance, Gtd. Notes 8.50 4/1/19 3,748,000 b 4,075,950 Epicor Software, Gtd. Notes 8.63 5/1/19 2,565,000 b 2,706,075 First Data, Scd. Notes 8.25 1/15/21 1,636,000 b,c 1,644,180 First Data, Gtd. Notes 9.88 9/24/15 115,000 b 117,587 First Data, Gtd. Notes 10.55 9/24/15 2,245,000 b 2,309,544 Infor US, Gtd. Notes 9.38 4/1/19 1,475,000 b 1,663,063 Sophia Finance, Gtd. Notes 9.75 1/15/19 1,240,000 b,c 1,342,300 WireCo WorldGroup, Gtd. Notes 9.50 5/15/17 3,675,000 b 3,913,875 Zayo Group, Sr. Scd. Notes 8.13 1/1/20 200,000 223,500 Materials23.2% AEP Industries, Sr. Unscd. Notes 8.25 4/15/19 2,125,000 b 2,284,375 American Gilsonite, Sr. Scd. Notes 11.50 9/1/17 1,665,000 b,c 1,723,275 American Rock Salt, Scd. Notes 8.25 5/1/18 260,000 b,c 236,600 ArcelorMittal, Sr. Unscd. Notes 5.75 8/5/20 615,000 d 617,175 ArcelorMittal, Sr. Unscd. Notes 6.00 3/1/21 155,000 d 154,802 ArcelorMittal, Sr. Unscd. Notes 6.75 2/25/22 500,000 d 525,653 Arcelormittal, Sr. Unscd. Notes 7.25 3/1/41 385,000 d 358,107 Arcelormittal, Sr. Unscd. Bonds 10.35 6/1/19 3,323,000 b,d 3,990,335 ARD Finance, Sr. Scd. Notes 11.13 6/1/18 1,918,811 b,c 2,043,533 Ardagh Packaging Finance, Gtd. Notes 9.13 10/15/20 2,000,000 c 2,190,000 Ardagh Packaging Finance, Gtd. Notes EUR 9.25 10/15/20 1,625,000 2,346,555 Beverage Packaging Holdings Luxembourg II, Scd. Notes EUR 8.00 12/15/16 325,000 437,051 BOE Merger, Sr. Unscd. Notes 9.50 11/1/17 1,225,000 c 1,231,125 BWAY Holding, Gtd. Notes 10.00 6/15/18 1,080,000 b 1,204,200 Consolidated Container, Gtd. Notes 10.13 7/15/20 2,320,000 b,c 2,494,000 Dynacast International, Scd. Notes 9.25 7/15/19 2,375,000 b 2,553,125 Edgen Murray, Sr. Scd. Notes 8.75 11/1/20 1,705,000 c 1,730,575 FMG Resources (August 2006), Gtd. Notes 8.25 11/1/19 3,415,000 b,c 3,654,050 Global Brass and Copper, Sr. Scd. Notes 9.50 6/1/19 930,000 b,c 1,013,700 Hexion U.S. Finance/Nova Scotia, Scd. Notes 9.00 11/15/20 1,860,000 b 1,706,550 Huntsman International, Gtd. Notes 8.63 3/15/20 2,030,000 b 2,309,125 Huntsman International, Gtd. Notes 8.63 3/15/21 1,515,000 b 1,738,463 INEOS Finance, Sr. Scd. Notes 7.50 5/1/20 305,000 b,c 321,013 INEOS Finance, Sr. Scd. Bonds 8.38 2/15/19 1,225,000 b,c 1,324,531 INEOS Finance, Sr. Scd. Notes 9.00 5/15/15 1,100,000 b,c 1,174,250 INEOS Group Holdings, Scd. Notes 8.50 2/15/16 1,400,000 b,c 1,400,000 JMC Steel Group, Sr. Notes 8.25 3/15/18 2,660,000 b,c 2,793,000 OXEA Finance & Cy, Sr. Scd. Notes 9.50 7/15/17 1,493,000 b,c 1,642,300 Packaging Dynamics, Sr. Scd. Notes 8.75 2/1/16 740,000 b,c 777,000 Plastipak Holdings, Sr. Notes 10.63 8/15/19 1,539,000 b,c 1,766,003 Rain CII Carbon, Gtd. Notes 8.25 1/15/21 1,730,000 c 1,777,575 Reynolds Group, Gtd. Notes 8.50 5/15/18 4,155,000 b,d 4,279,650 Reynolds Group, Gtd. Notes 9.88 8/15/19 2,230,000 b 2,397,250 Sappi Papier Holding, Sr. Scd. Notes 7.75 7/15/17 730,000 c 798,437 Sappi Papier Holding, Sr. Scd. Notes 8.38 6/15/19 310,000 c 339,837 Sawgrass Merger Sub, Scd. Notes 8.75 12/15/20 1,200,000 c 1,215,000 Sealed Air, Gtd. Notes 8.13 9/15/19 1,270,000 b,c 1,435,100 Sealed Air, Gtd. Notes 8.38 9/15/21 1,030,000 b,c 1,181,925 Severstal Columbus, Sr. Scd. Notes 10.25 2/15/18 5,700,000 b 6,027,750 Telecommunications16.0% Cincinnati Bell, Gtd. Notes 8.38 10/15/20 2,175,000 b 2,365,312 CommScope, Gtd. Notes 8.25 1/15/19 2,755,000 b,c 3,030,500 CPI International, Gtd. Notes 8.00 2/15/18 1,355,000 b 1,329,594 Digicel Group, Sr. Unscd. Notes 8.25 9/30/20 1,725,000 c 1,906,125 Digicel Group, Sr. Unscd. Notes 10.50 4/15/18 3,231,000 c 3,586,410 Digicel, Sr. Unscd. Notes 8.25 9/1/17 1,215,000 c 1,312,200 Digicel, Sr. Unscd. Notes 12.00 4/1/14 780,000 c 852,150 Eileme 2 AB, Sr. Scd. Notes 11.63 1/31/20 2,900,000 b,c 3,407,500 Goodman Networks, Sr. Scd. Notes 13.13 7/1/18 1,060,000 b,c,d 1,166,000 Hughes Satellite Systems, Gtd. Notes 7.63 6/15/21 2,010,000 b 2,296,425 Intelsat Luxembourg, Gtd. Notes 11.25 2/4/17 4,119,000 b 4,371,289 Level 3 Financing, Gtd. Notes 8.13 7/1/19 1,000,000 b 1,095,000 Level 3 Financing, Gtd. Notes 8.63 7/15/20 2,430,000 b 2,706,413 Sable International Finance, Sr. Scd. Notes 8.75 2/1/20 1,470,000 b,c 1,690,500 Sprint Nextel, Gtd. Notes 9.00 11/15/18 930,000 b,c 1,150,875 Sprint Nextel, Sr. Unscd. Notes 11.50 11/15/21 5,325,000 b 7,261,969 West, Gtd. Notes 7.88 1/15/19 1,400,000 b 1,456,000 West, Gtd. Notes 8.63 10/1/18 3,145,000 b 3,310,113 Wind Acquisition Finance, Scd. Notes 11.75 7/15/17 2,015,000 c 2,120,788 Utilities5.4% AES, Sr. Unscd. Notes 9.75 4/15/16 3,195,000 b 3,834,000 Calpine, Sr. Scd. Notes 7.50 2/15/21 1,291,000 b,c 1,433,010 Calpine, Sr. Scd. Notes 7.88 1/15/23 2,096,000 b,c 2,378,960 GenOn Energy, Sr. Unscd. Notes 9.50 10/15/18 3,064,000 b 3,630,840 NRG Energy, Gtd. Notes 7.63 5/15/19 2,015,000 b 2,166,125 Techem Energy Metering Service, Gtd. Notes EUR 7.88 10/1/20 1,435,000 c 2,083,553 Total Bonds and Notes (cost $370,554,189) Preferred Stocks.9% Shares Value ($) Financial GMAC Capital Trust I, Ser. 2, Cum. $2.03 (cost $2,492,932) 98,738 d Principal Short -Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.10%, 2/7/13 (cost $249,973) 250,000 Other Investment2.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $6,910,709) 6,910,709 e Total Investments (cost $380,207,803) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. EUR Euro GBP British Pound b Collateral for Revolving Credit and Security Agreement. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2012, these securities were valued at $132,317,167 or 45.7% of net assets. d Variable rate securityinterest rate subject to periodic change. e Investment in affiliated money market mutual fund. At December 31, 2012, net unrealized appreciation on investments was $23,066,040 of which $25,318,877 related to appreciated investment securities and $2,252,837 related to depreciated investment securities. At December 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Corporate Bonds 136.0 Short-Term/Money Market Investments 2.5 Preferred Stocks .9 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS December 31, 2012 (Unaudited) Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: British Pound, Expiring 1/29/2013 a 3,640,000 5,883,623 5,912,471 (28,848 ) Euro, Expiring: 1/29/2013 a 860,000 1,126,213 1,135,453 (9,240 ) 1/29/2013 b 1,940,000 2,530,730 2,561,371 (30,641 ) 1/29/2013 c 3,940,000 5,161,282 5,201,959 (40,677 ) 1/29/2013 d 1,490,000 1,949,668 1,967,238 (17,570 ) 1/29/2013 e 70,000 91,352 92,421 (1,069 ) ) Counterparties: a Goldman Sachs b Commonwealth Bank of Australia c Credit Suisse First Boston d Morgan Stanley e UBS The following is a summary of the inputs used as of December 31, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Corporate Bonds+ - 393,481,773 - Mutual Funds 6,910,709 - - Preferred Stocks+ - 2,631,368 - U.S. Treasury - 249,993 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (128,045) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus High Yield Strategies Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 26, 2013 By: /s/ James Windels James Windels Treasurer Date: February 26, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
